[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                         -------------------------------------------U.S. COURT OF APPEALS
                                      No. 07-11794                    ELEVENTH CIRCUIT
                                                                          MAY 30, 2008
                                Non-Argument Calendar
                        -------------------------------------------- THOMAS K. KAHN
                                                                            CLERK

                       D.C. Docket No. 07-00003-CV-W-S

ANGELA DENISE NAILS,
                                                         Plaintiff-Appellant,

                                          versus

GLENN FRANKLIN,
LOUIS TRAWICK,
DEBBIE MAULDIN,
                                                         Defendants-Appellees.

              ----------------------------------------------------------------
                   Appeal from the United States District Court
                         for the Middle District of Alabama
              ----------------------------------------------------------------

                                    (May 30, 2008)

Before EDMONDSON, Chief Judge, CARNES and DUBINA, Circuit Judges.

PER CURIAM:

      Pro se plaintiff Angela Denise Nails (“Plaintiff”) appeals the district court’s

sua sponte dismissal of her discrimination claims brought under the Fair Housing
Act, 42 U.S.C. § 3604, and the Civil Rights Act, 42 U.S.C. § 1983. No reversible

error has been shown; we affirm.

           Given that Plaintiff’s allegations are difficult to discern, we accept the

district court’s charitable characterization of her amended complaint.1 Proceeding

in forma pauperis, Plaintiff, an African-American citizen, alleged that Glen

Franklin, Louise Trawick, and Debbie Maludin (“Defendants”),2 employees of the

housing authority in Dothan, Alabama, discriminated against her on the basis of

race. Plaintiff claimed that Defendants wrongfully attempted to evict her from her

apartment without also attempting to evict a white tenant who had allegedly

assaulted her. Plaintiff sought damages in the amount of $1 million from each

Defendant for violations of the Fair Housing Act and the Due Process Clause of

the Constitution.

           Adopting the magistrate judge’s report and recommendation in its entirety,

the district court dismissed Plaintiff’s case with prejudice pursuant to 28 U.S.C. §




       1
     The magistrate judge allowed Plaintiff to file an amended complaint because her original
complaint suffered from procedural and jurisdictional deficiencies that otherwise warranted its
dismissal.
   2
     In her original complaint, Plaintiff made allegations against these three defendants; but, in her
amended complaint, Plaintiff only uses the singular “defendant” and never specifies to whom she
is referring. At best, Plaintiff’s original complaint appears to be grounded on Defendants’ refusal
to intervene in Plaintiff’s disputes with other tenants in Plaintiff’s apartment complex.

                                                  2
1915(e)(2)(B)3 on grounds that her claims were frivolous and lacked jurisdictional

substance. According to the district court, Plaintiff’s amended complaint could

not be construed reasonably to implicate a right or privilege secured by federal law

or the Constitution. Furthermore, the district court concluded that nothing in the

complaint even remotely supported Plaintiff’s claim to $1 million in damages.4

        We review cases that are dismissed as frivolous under Section 1915(e) for

abuse of discretion. Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001). “A

claim is frivolous if it is without arguable merit either in law or fact.” Id.

Generally speaking, factual allegations are frivolous when they are “clearly

baseless”; and legal theories are frivolous when they are “indisputably meritless.”

Battle v. Cent. State Hosp., 898 F.2d 126, 129 (11th Cir. 1990).

        We agree that Plaintiff’s suit is frivolous and should be dismissed with

prejudice. As the district court noted, Plaintiff filed five other lawsuits when she

filed the present suit. The court also noted that, since early 2006, Plaintiff had

    3
    Section 1915(e)(2)(B) provides in part: “[T]he court shall dismiss the case at any time if the
court determines that . . . the action or appeal – (i) is frivolous or malicious; (ii) fails to state a claim
on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune
from such relief.” 28 U.S.C. § 1915(e)(2)(B).
   4
    In her objections to the magistrate judge’s recommendation, Plaintiff alleged that the Dothan
Housing Authority violated her Fifth Amendment rights by allowing her to “succumb to harassment
and mental torture at the hands of [management].” Plaintiff also alleged for the first time that the
apartment management assisted a white tenant in reading the apartment lease but refused to help her
do the same, which she claimed amounted to unlawful discrimination. The district court overruled
Plaintiff’s objections.

                                                     3
filed 22 separate suits pursuant to Section 1915. To this history of abusing the

judicial process, we add that Plaintiff’s allegations are just inadequate for stating a

claim of discrimination. In addition, Plaintiff’s due process claim is similarly

meritless absent some factual allegation that she has actually been deprived

adequate process.5 It is also apparent from our review of the record that Plaintiff’s

multiple filings – from her original complaint to her most recent objections – each

present different allegations, the effect of which is to cast considerable doubt on

the reliability of her factual assertions.6 See Bilal, 251 F.3d at 1349 (“[S]ection

1915, unlike Rule 12(b)(6), ‘accords judges not only the authority to dismiss a

claim based on an indisputably meritless legal theory, but also the unusual power

to pierce the veil of the complaint’s factual allegations and dismiss those claims

whose factual contentions are clearly baseless.’”). Given Plaintiff’s abuse of the

judicial process, coupled with the inadequacy and unreliability of her allegations,




  5
   According to her original complaint, Plaintiff filed a grievance with the Department of Housing
and Urban Development (“HUD”) that was then under investigation.
   6
    For instance, Plaintiff grounded her original complaint on Defendants’ refusal to intervene in
her problems with other tenants in the apartment complex. Then, in her amended complaint,
Plaintiff alleged that Defendants sought to evict her without also seeking to evict a white tenant with
whom Plaintiff had an earlier altercation. Finally, in her objections to the magistrate judge’s
recommendation, Plaintiff introduced new allegations against the Dothan Housing Authority for
subjecting her to harassment and mental torture and for refusing to assist her in reading the apartment
lease despite assisting a white tenant.

                                                  4
we conclude that Plaintiff’s factual allegations are “clearly baseless” and that her

theory of discrimination is “indisputably meritless.”

       It is well-established: “[B]ecause district judges remain more familiar with

and are more experienced to recognize potentially frivolous claims, . . . [a]

determination of frivolity is best left to the district court.” Id. Having thoroughly

reviewed the record, we see no reason to second-guess the district court’s decision

in this case.

       AFFIRM.




                                          5